DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021, has been entered.






Claim Disposition
3.	Claims 1-78 have been cancelled. Claims 79-99 have been added and are pending. Claims 79-99 are under examination.






Claim Objection
4.	Claims 79-99 are objected to because of the following informalities:
For clarity it is suggested that claim 79 is amended to read, “A non-natural microbial organism that is:
a bacteria selected from the group consisting of Escherichia coli, Klebsiella oxytoca, Anaerobiospirillum succiniciproducens, Actinobacillus succinogenes, Mannheimia succiniciproducens, Rhizobium etli, Bacillus subtilis, Corynebacterium glutamicum, Gluconobacter oxydans, Zymomonas mobilis, Lactococcus lactis, Lactobacillus plantarum, Streptomyces coelicolor, Clostridium acetobutylicum, Pseudomonas fluorescens, and Pseudomonas putida, or
a yeast or fungus selected from the group consisting of Saccharomyces cerevisiae, Schizosaccharomyces pombe, Kluyveromyces lactis, Kluyveromyces marxianus, Aspergillus terreus, Aspergillus niger, Pichia pastoris, Pichia methanolica, Rhizopus 
wherein the organism produces acetyl-CoA and is engineered to provide modifications comprising:
(a)    an exogenous nucleic acid encoding a phosphoketolase for a pathway for producing acetyl-CoA (PK pathway); and
(b)    one or more exogenous nucleic acid(s) providing increased expression of one or more [[of the following enzymes]] proteins selected from the group consisting of: [[(bl)]] a non-PTS permease, [[(b2)]] a non-PTS sugar kinase, [[(b3)]] a facilitator protein, [[or]] and a combination thereof [[of (bl)-(b3)]], wherein the one or more exogenous nucleic acid(s) [[comprising: (c)]] comprise a regulatory element selected from the group consisting of a promoter, an enhancer, and a terminator, or [[(d) more than one copy]] multiple copies of [[a]] the one or more exogenous nucleic acid(s) encoding [[for]] the one or more [[of (bl)-(b3)]] proteins, wherein [[(c), (d)]] the regulator element, the multiple copies of the one or more exogenous nucleic acid(s), or both, promotes expression of the one or more exogenous proteins [[(bl)-(b3]]) at a level greater than expression than in a microbial organism without the genetic modifications”. See dependent claims with similar language/format.
For  clarity and precision of claim language it is suggested that claims 80-81, 83, 85, 86, 90, 91, 92 and 93 are amended to recite the pertinent limitations without the present codes and designations and if numbering is needed to utilize roman numerate (for example, (i), (ii) etc.), see claim 96 for example.
.
Appropriate correction is required.

 

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	 Claims 79-99 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The MPEP states that 
The claimed invention is directed to a non-natural microbial organism that is a bacteria or a yeast wherein the organism produces acetyl-CoA and is engineered to provide modifications comprising exogenous nucleic acid encoding a phosphoketolase… and one or more exogenous nucleic acid encoding non-PTS permease, non-PTS sugar kinase, a facilitator protein and combinations thereof….” The claimed invention is not adequately described with respect to the modifications encompassed in the claims that are recited as being “engineered”. The invention encompasses a large variable genus of deletion and mutation as recited in for example claim 82. The claimed limitations provide a resulting effect, however, is devoid of what specific ‘mutation’ produced said results. The claimed invention as a whole is does not provide a structure function 
A representative number of species means that the species, which are adequately described, are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 79-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 79 and the dependent claims hereto are indefinite because the claim 79 is ambiguous with the recitation of “….wherein the organism produces acetyl-CoA and is engineered to provide modifications…”, because it appears that the invention is to produce acetyl-CoA following modifications to the organism at a greater level, however, 
Claims 79 and the dependent claims hereto are indefinite for the recitation in claim 79 of “…the following enzymes: ….a non-PTS permease, …a non-PTS sugar kinase…a facilitator protein… or a combination…..” because  the recitation of “a facilitator protein”  is undefined. The art generally establishes that the major facilitator superfamily (MFS) is one of the two largest families of membrane transporters and include permeases. Furthermore, the specification at paragraph [0048] discloses that, “the non-PTS can include a non-PTS permease (e.g., facilitator protein), a non-PTS sugar kinase or a facilitator protein and these can modified for increased expression or activity in a non-natural microbial organism having (a) a pathway to acetyl-CoA, or both oxaloacetate and acetyl-CoA, comprising a phosphoketolase”. Thus it appears the claim recites a broad and narrow range inside of the Markush. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 79 recites the broad recitation “facilitator protein”, and the claim also recites types of facilitator protein (facilitator protein as defined in the specification) which is the narrower statement of the range/limitation.




Conclusion



7.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652